Securities Act File No. 333-22309 Investment Company Act File No. 811-08071 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 48 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 48 x (Check appropriate box or boxes) LAZARD RETIREMENT SERIES, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrants Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on May 1, 2012 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) x on November 30, 2012 pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. November 30, 2012 Lazard Retirement Series Prospectus U.S. Equity Lazard Retirement U.S. Equity Concentrated Portfolio Service Shares and Investor Shares The Securities and Exchange Commission has not approved or disapprovedthe shares described in this Prospectus or determined whether this Prospectusis truthful or complete. Any representation to the contrary is a criminal offense. Lazard Retirement Series Lazard Retirement Series Table of Contents p 2 Summary Section Carefully review this important section for 2 Lazard Retirement U.S. Equity Concentrated Portfolio information on the Portfolios investment objectives, fees and past performance and a summary of the Portfolios principal investment strategies and risks. 5 Additional Information About Principal Investment Strategies and Principal Investment Risks Review this section for additional informationon the Portfolios principal investment strategies and risks. 6 Fund Management Review this section for details on the people and 6 Investment Manager organizations who oversee the Portfolio. 6 Portfolio Management 6 Biographical Information of Principal Portfolio Managers 6 Administrator 6 Distributor 6 Custodian 7 Account Policies Review this section for details on how shares are 7 Buying Shares valued, how to purchase and sell shares 7 Market Timing/Excessive Trading and payments of dividends and distributions. 8 Calculation of Net Asset Value 8 Distribution and Servicing Arrangements 8 Selling Shares 9 Dividends, Distributions and Taxes 10 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolio. Prospectus 1 Lazard Retirement Series Summary Section p Lazard Retirement U.S. Equity Concentrated Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of Lazard Retirement Series, Inc. (the Fund), but does not reflect the fees or charges imposed by the separate accounts of certain insurance companies (the Participating Insurance Companies) under variable annuity contracts (VA contracts) or variable life insurance policies (VLI policies and, together with VA contracts, the Policies and each, a Policy). ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .70% .70% Distribution and Service (12b-1) Fees .25% None Other Expenses* .20% .20% Total Annual Portfolio Operating Expenses 1.15% .90% * Other Expenses are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement described above. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Service Shares Investor Shares Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. 2 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of U.S. companies of any market capitalization. The Portfolio has a concentrated portfolio of investments, typically investing in 15 to 35 companies with market capitalizations generally greater than $350 million. The Portfolio seeks to outperform broad-based securities market indices, such as the S&P 500 ® Index, the Russell 1000 ® Index and the Russell 3000 ® Index. The philosophy of Lazard Asset Management LLC (the Investment Manager) employed for the Portfolio is based on value creation through its process of bottom-up stock selection, and the Investment Manager implements a disciplined portfolio construction process. The Investment Managers fundamental research seeks to identify investments typically featuring robust organic cash flow, balance sheet strength and operational flexibility. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of U.S. companies. The Portfolio may invest up to 10% of its total assets in securities of non-U.S. companies that trade in U.S. markets. The Portfolio is non-diversified, which means that it may invest a relatively high percentage of its assets in a limited number of issuers, when compared to a diversified fund. Principal Investment Risks While stocks have historically been a leading choice of long-term investors, they do fluctuate in price, often based on factors unrelated to the issuers value, such as investor perception. The value of your investment in the Portfolio will fluctuate, which means you could lose money. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Non-U.S. securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. Because the Portfolio may invest in a smaller number of issuers than other, more diversified, investment portfolios, the Portfolios net asset value (NAV) may be more vulnerable to changes in the market value of a single issuer or group of issuers and may be relatively more susceptible to adverse effects from any single corporate, industry, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of securities issued by a larger number of issuers. Performance Bar Chart and Table Because the Portfolio has not commenced investment operations prior to the date of this Prospectus, no performance returns are presented. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. After the Portfolio commences investment operations, performance information will be available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts Christopher H. Blake, portfolio manager/analyst on various of the Investment Managers U.S. Equity teams Martin Flood, portfolio manager/analyst on various of the Investment Managers U.S. Equity teams Andrew D. Lacey, portfolio manager/analyst on various of the Investment Managers U.S. Equity and Global Equity teams Prospectus 3 Purchase and Sale of Portfolio Shares Portfolio shares are currently offered only to Participating Insurance Companies. Portfolio shares may be sold each business day by the separate accounts of the Participating Insurance Companies. Tax Information Owners of the Policies offered by the separate accounts of Participating Insurance Companies should consult the prospectuses or other disclosure documents of the separate accounts regarding the federal tax consequences of investing in the Portfolio through a separate account. Financial Intermediary Compensation Payments to Participating Insurance Companies and Financial Intermediaries The Portfolio and the Investment Manager and its affiliates may pay Participating Insurance Companies, or their affiliates, for the sale of Portfolio shares and related services. Participating Insurance Companies, or their affiliates, may pay broker-dealers or other financial intermediaries that sell Policies for the sale of shares of the Portfolio and related services. When received by a Participating Insurance Company, such payments may be a factor that the Participating Insurance Company considers in including the Portfolio as an investment option in its Policies. The prospectus or other disclosure document for the Policies may contain additional information about these payments. When received by a financial intermediary, such payments may create a conflict of interest by influencing the financial intermediary and salespersons to recommend the Portfolio over other mutual funds available as investment options under a Policy. Ask the salesperson or visit the financial intermediarys website for more information. 4 Prospectus Lazard Retirement Series Additional Information About Principal Investment Strategies and PrincipalInvestment Risks Overview The Fund consists of thirteen separate Portfolios, one of which is described in this Prospectus. Because you could lose money by investing in the Portfolio, be sure to read all risk disclosures carefully before investing. The Portfolio has adopted a policy to invest at least 80% of its assets in specified securities appropriate to its name and to provide its shareholders with at least 60 days prior notice of any change with respect to this policy. The Portfolio is intended to be a funding vehicle for VA contracts and VLI policies offered by the separate accounts of the Participating Insurance Companies. Individuals may not purchase Portfolio shares directly from the Fund. The Policies are described in the separate account prospectuses, over which the Fund assumes no responsibility. Theinvestment objective and policies of the Portfolio may be similar to other funds/portfolios managed or advised by the Investment Manager. However, the investment results of the Portfolio may be higher or lower than, and there is no guarantee that the investment results of the Portfolio will be comparable to, any other funds/portfolios managed or advised by the Investment Manager. Portfolio shares may also be offered to certain qualified pension and retirement plans and to accounts permitting accumulation of assets on a tax-deferred basis (Eligible Plans). Differences in tax treatment or other considerations may cause the interests of Policy owners and Eligible Plan participants investing in the Portfolio to conflict. The Board monitors the Portfolio for any material conflicts and determines what action, if any, should be taken. For information about Eligible Plan investing, call (800) 823-6300. Additional Information About Principal Investment Strategies The following information supplements, and should be read together with, the information about the Portfolios principal investment strategies contained in the Summary Section. Under adverse market conditions, the Portfolio could pursue a defensive strategy by investing some or all of its assets in money market securities to seek to avoid or mitigate losses. Additional Information About Principal Investment Risks The following information supplements, and should be read together with, the information about the Portfolios principal investment risks contained in the Summary Section. The Portfolios ability to concentrate its investments in as few as 15 companies may be limited by applicable requirements of the Internal Revenue Code of 1986, as amended (the Code), for qualification as a regulated investment company. In pursuing a temporary defensive strategy, the Portfolio may forgo more profitable investment strategies and, as a result, may not achieve its stated investment objective. You should be aware that the Portfolio:  is not a bank deposit  is not guaranteed, endorsed or insured by any bank, financial institution or government entity, such as the Federal Deposit Insurance Corporation  is not guaranteed to achieve its stated goals Prospectus 5 Lazard Retirement Series Fund Management p Investment Manager Lazard Asset Management LLC, 30 Rockefeller Plaza, New York, New York 10112-6300, serves as the Investment Manager of the Portfolio. The Investment Manager provides day-to-day management of the Portfolios investments and assists in the overall management of the Funds affairs. The Investment Manager and its global affiliates provide investment management services to client discretionary accounts with assets totaling approximately $134.8 billion as of June 30, 2012. Its clients are both individuals and institutions, some of whose accounts have investment policies similar to those of the Portfolio. The Fund has agreed to pay the Investment Manager an investment management fee at the annual rate of .70% of the Portfolios average daily net assets. The investment management fee is accrued daily and paid monthly. A discussion regarding the basis for the approval of the investment management agreement between the Fund, on behalf of the Portfolio, and the Investment Manager is available in the Funds semi-annual report to shareholders for the six-month period ended June 30, 2012. The Investment Manager has a contractual agreement to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2013, to the extent Total Annual Portfolio Operating Expenses exceed 1.20% and .95% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses. This agreement can only be amended by agreement of the Fund, upon approval by the Board, and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Portfolio Management The Investment Manager manages the Portfolio on a team basis. The team is involved in all levels of the investment process. This team approach allows for every portfolio manager to benefit from the views of his or her peers. The portfolio management team is comprised of multiple team members. Although their roles and the contributions they make may differ, each member of the team participates in the management of the Portfolio. Members of the portfolio management team discuss the Portfolio, including making investment recommendations, overall portfolio composition, and the like. Research analysts perform fundamental research on issuers (based on, for example, sectors or geographic regions) in which the Portfolio may invest. Christopher H. Blake, Martin Flood and Andrew D. Lacey are primarily responsible for the day-to-day management of the Portfolio. In addition to his oversight responsibility, Mr. Lacey is a member of the portfolio management team. Biographical Information of Principal Portfolio Managers Christopher H. Blake , a Managing Director of the Investment Manager, is a portfolio manager/analyst on various of the Investment Managers U.S. Equity teams. Mr. Blake joined the Investment Manager in 1995, when he began working in the investment field as a research analyst for the Investment Manager. Martin Flood , a Director of the Investment Manager, is a portfolio manager/analyst on various of the Investment Managers U.S. Equity teams. Prior to joining the Investment Manager in 1996, Mr. Flood was a Senior Accountant with Arthur Andersen LLP. He began working in the investment field in 1993. Andrew D. Lacey , a Deputy Chairman of the Investment Manager, is responsible for oversight of U.S. and Global strategies. He also is a portfolio manager/analyst on various of the Investment Managers U.S. Equity and Global Equity teams. Mr. Lacey joined the Investment Manager in 1996, and has been working in the investment field since 1995. Additional information about the portfolio managers compensation, other accounts managed by the portfolio managers and the portfolio managers ownership of shares of the Portfolio is contained in the Funds Statement of Additional Information (SAI). Administrator State Street Bank and Trust Company (State Street), located at One Lincoln Street, Boston, Massachusetts 02111, serves as the Portfolios administrator. Distributor Lazard Asset Management Securities LLC (the Distributor) acts as distributor for the Funds shares. Custodian State Street acts as custodian of the Portfolios investments. State Street may enter into subcustodial arrangements on behalf of the Portfolio for the holding of non-U.S. securities. 6 Prospectus Lazard Retirement Series Account Policies p Buying Shares Portfolio shares are currently offered only to separate accounts of Participating Insurance Companies. Individuals may not purchase shares directly from the Fund. Policy owners should consult the applicable prospectus of the separate account of the Participating Insurance Company for more information about buying Portfolio shares. Share purchase orders from separate accounts received in proper form by the Participating Insurance Company prior to the time the Portfolio calculates its NAV on a given business day are priced at the Portfolios NAV calculated on such day, provided that the order, and Federal Funds in the net amount of such order, are received by the Fund in proper form on the next business day. The Participating Insurance Company is responsible for properly transmitting purchase orders and Federal Funds. The Fund may refuse or restrict purchase requests for Portfolio shares if, in the judgment of the Funds management, the Portfolio would be unable to invest the money effectively in accordance with its investment objective and policies or could otherwise be adversely affected or if the Portfolio receives or anticipates receiving simultaneous orders that may significantly affect the Portfolio ( e.g., amounts equal to 1% or more of the Portfolios total assets). Market Timing/Excessive Trading The Portfolio is intended to be a long-term investment vehicle and is not designed to provide investors with a means of speculating on short-term market movements. Excessive trading, market timing or other abusive trading practices may disrupt investment management strategies and harm performance and may create increased transaction and administrative costs that must be borne by the Portfolio and its investors, including those not engaged in such activity. In addition, such activity may dilute the value of Portfolio shares held by long-term investors. The Board has approved policies and procedures with respect to frequent purchases and redemptions of Portfolio shares that are intended to discourage and prevent these practices, including regular monitoring of trading activity in Portfolio shares. The Fund will not knowingly accommodate excessive trading, market timing or other abusive trading practices. The Fund routinely reviews Portfolio share transactions and seeks to identify and deter abusive trading practices. The Fund monitors for transactions that may be harmful to the Portfolio, either on an individual basis or as part of a pattern of abusive trading practices. The Portfolio reserves the right to refuse, with or without notice, any purchase request that could adversely affect the Portfolio, its operations or its investors, including those requests from any Participating Insurance Company with respect to any separate account or Policy owner who, in the Funds view, is likely to engage in excessive trading, market timing or other abusive trading practices. Where, after consultation with the Participating Insurance Company, a particular Policy owner appears to be engaged in abusive trading practices, the Fund will seek to restrict future purchases of Portfolio shares by that Policy owner. The Fund may deem a Policy owner to be engaged in abusive trading practices without advance notice and based on information unrelated to the specific trades in the account. For instance, the Fund may determine that the Policy owners account is linked to another account that was previously restricted or a third party intermediary may provide information to the Fund with respect to a particular Policy owner that is of concern to the Fund. Accounts under common ownership, control or perceived affiliation may be considered together for purposes of determining a pattern of excessive trading practices. Generally, a Policy owner who effects transacations that appear to coincide with a market timing strategy may be deemed to be engaged in excessive trading. In certain cases, the Fund may deem a single roundtrip trade or exchange (redeeming or exchanging the Portfolios shares followed by purchasing or exchanging into shares of that Portfolio) as a violation of the Funds policy against abusive trading practices. The Funds actions may not be subject to appeal. To discourage attempts to arbitrage pricing of international securities (among other reasons), the Board has adopted policies and procedures providing that if events materially affecting the value of securities occur between the close of the exchange or market on which the securities are principally traded and the time when the Portfolios NAV is calculated, such securities will be valued at their fair value as determined by, or in accordance with procedures approved by, the Board. See Account PoliciesCalculation of Net Asset Value. The codes of ethics of the Fund, the Investment Manager and the Distributor in respect of personal trading contain limitations on trading in Portfolio shares. Prospectus 7 The Fund may take up to seven days to pay redemption proceeds. This may occur when, among other circumstances, the redeeming account is engaged in excessive trading or if the redemption request otherwise would be disruptive to efficient portfolio management or would otherwise adversely affect the Portfolio. All of the policies described in this section apply uniformly to all Portfolio investors. However, while the Fund and the Investment Manager will take reasonable steps to prevent trading practices deemed to be harmful to the Portfolio by monitoring Portfolio share trading activity, they may not be able to prevent or identify such trading. If the Fund is not able to prevent abusive trading practices, such trading may disrupt investment strategies, harm performance and increase costs to all Portfolio investors, including those not engaged in such activity. Calculation of Net Asset Value The Fund determines the NAV of the Portfolios share Classes as of the close of regular session trading on the New York Stock Exchange (the NYSE) (normally 4:00 p.m. Eastern time) on each day the NYSE is open for trading. The Fund values equity securities for which market quotations are readily available at market value. Securities and other assets for which current market quotations are not readily available are valued at fair value as determined in good faith in accordance with procedures approved by the Board. Calculation of NAV may not take place contemporaneously with the determination of the prices of portfolio assets used in such calculation. If a significant event materially affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when NAV is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair value as determined by, or in accordance with procedures approved by, the Board. Fair valuing of non-U.S. securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of U.S. securities and other appropriate indicators, such as closing market prices of relevant American Depository Receipts or futures contracts. The effect of using fair value pricing is that the NAV will reflect the affected securities values as determined in the judgment of the Board or its designee instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios NAVs. Non-U.S. securities may trade on days when the Portfolio is not open for business, thus affecting the value of the Portfolios assets on days when Portfolio shareholders may not be able to buy or sell Portfolio shares. Distribution and Servicing Arrangements The Portfolio offers Service and Investor Shares. Service and Investor Shares have different investment minimums and expense ratios. The Fund has adopted a plan under rule 12b-1 (the 12b-1 plan) that allows the Portfolio to pay the Distributor a fee, at the annual rate of 0.25% of the value of the average daily net assets of the Portfolios Service Shares, for distribution and services provided to holders of Service Shares. Because these fees are paid out of the Portfolios assets on an on-going basis, over time these recurring fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Investor Shares do not pay a rule 12b-1 fee. Participating Insurance Companies may receive payments from the Investment Manager or the Distributor out of their own resources in connection with the Participating Insurance Companies offering of Portfolio shares to Policy owners and/or for providing marketing, shareholder servicing, account administration or other services. Such payments are in addition to any fees paid by the Fund pursuant to rule 12b-1. The receipt of such payments pursuant to the rule 12b-1 plan or from the Investment Manager or Distributor could create an incentive for the Participating Insurance Companies to offer the Portfolio instead of other mutual funds where such payments are not received. Policy owners should consult the applicable prospectus of the separate account of the Participating Insurance Company for more information about buying and selling Portfolio shares. Selling Shares Portfolio shares may be sold each business day by the separate accounts of the Participating Insurance Companies. Individuals may not place sell orders directly with the Fund. Redemption orders from separate accounts 8 Prospectus received in proper form by the Participating Insurance Companies on a given business day are priced at the NAV calculated on such day, provided that the order is received by the Fund in proper form on the next business day. The Participating Insurance Companies are responsible for properly transmitting redemption orders. Policy owners should consult the applicable prospectus of the separate account of the Participating Insurance Company for more information about selling Portfolio shares. Dividends, Distributions and Taxes Income dividends and net capital gains, if any, are normally distributed annually but may be distributed more frequently. Dividends and distributions of the Portfolio will be reinvested in additional shares of the same Class of the Portfolio at NAV unless instructed otherwise by the relevant Participating Insurance Company. Each share Class of the Portfolio will generate a different dividend because each has different expenses. Annual year end distribution estimates (if any) are expected to be available on or about November 19, 2012 at www.LazardNet.com or by calling (800) 823-6300. Since the Portfolios shareholders are the Participating Insurance Companies and their separate accounts, this Prospectus contains no discussion as to the federal income tax consequences to Policy owners. For this information, Policy owners should consult the applicable prospectus of the separate account of the Participating Insurance Company. Participating Insurance Companies should consult their tax advisers about federal, state and local tax consequences. Prospectus 9 Lazard Retirement Series Other Performance of the Investment Manager p Lazard U.S. Equity Concentrated Composite (Prior Performance of Similar Accounts) This is not the Portfolios Performance Lazard Retirement U.S. Equity Concentrated Portfolio has not commenced operations prior to the date of this Prospectus and, therefore, does not have its own performance record. However, the Portfolios investment objective, policies and strategies are substantially similar to those used by the Investment Manager in advising certain discretionary accounts (the Other Accounts). The chart below shows the historical investment performance for a composite (the U.S. Equity Concentrated Composite) of the Other Accounts (consisting of all similarly managed, fully discretionary and fee paying accounts) and for the Portfolios benchmark index. The U.S. Equity Concentrated Composite should not be interpreted as indicative of the Portfolios future performance. Annual Total Returns for the Year Ended December 31, 2004 2005 2006 2007 2008 2009 2010 2011 U.S. Equity Concentrated Composite 7.1% 4.7% 4.7% 2.8% 2.7% 20.7% 9.8% 3.4% S&P 500 Index* 3.6% 2.6% 2.3% -0.3% -1.6% 14.1% 8.4% 2.1% Average Annual Total Returns (for the periods ended December 31, 2011) InceptionDate One Year Three Years Five Years SinceInception U.S. Equity Concentrated Composite 8/01/03 3.4% 20.7% 2.8% 8.4% S&P 500 Index* N/A 2.1% 14.1% -0.3% 5.0% * The S&P 500 Index is a market capitalization-weighted index of 500 common stocks, designed to measure performance of the broad domestic economy through changes in the aggregate market value of these stocks, which represent all major industries. The index is unmanaged, has no fees or costs and is not available for investment. Certain Other Accounts are not subject to certain investment limitations, diversification requirements and other restrictions imposed by the Investment Company Act of 1940, as amended, and the Code, which, if applicable, may have adversely affected the performance of the U.S. Equity Concentrated Composite. The performance results of the U.S. Equity Concentrated Composite reflect actual fees charged to the Other Accounts, except custodian fees of separately managed accounts. However, the Portfolio bears fees and operational expenses not typically borne by managed accounts (including distribution and servicing fees of Service Shares), and an investment in the Portfolio bears fees or charges imposed by the Participating Insurance Companies under their Policies. The U.S. Equity Concentrated Composite performance would have been lower than that shown above if the Other Accounts had been subject to the fees and expenses of the Portfolio. Additionally, although it is anticipated that the Portfolio and the Other Accounts will hold similar securities, their investment results are expected to differ. In particular, differences in asset size and cash flows may result in different securities selections, differences in the relative weightings of securities or differences in the prices paid for particular portfolio holdings. However, such differences do not alter the conclusion that the Portfolio and the Other Accounts have substantially similar investment objectives, policies and strategies. The returns of the U.S. Equity Concentrated Composite are dollar-weighted based upon beginning period market values. This calculation methodology differs from guidelines of the Securities and Exchange Commission (SEC) for calculating performance of mutual funds. 10 Prospectus [This Page Intentionally Left Blank] Wherever theres opportunity, theres Lazard.
